IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                    FILED
                             ___________________                  April 2, 2019

                                No. 14-31008                     Lyle W. Cayce
                             ___________________                      Clerk


MARKLE INTERESTS, L.L.C.; P&F LUMBER COMPANY 2000, L.L.C.; PF
MONROE PROPERTIES, L.L.C.,

            Plaintiffs - Appellants

v.

UNITED STATES FISH AND WILDLIFE SERVICE; DANIEL M. ASHE,
Director of United States Fish & Wildlife Service, in his official capacity;
UNITED STATES DEPARTMENT OF INTERIOR; SALLY JEWELL, in her
official capacity as Secretary of the Department of Interior,

            Defendants - Appellees

CENTER FOR BIOLOGICAL DIVERSITY; GULF RESTORATION
NETWORK,

           Intervenor Defendants - Appellees
_____________________________________________________________
Cons/w 14-31021
WEYERHAEUSER COMPANY,

            Plaintiff - Appellant

v.

UNITED STATES FISH AND WILDLIFE SERVICE; DANIEL M. ASHE,
Director of United States Fish & Wildlife Service, in his official capacity;
SALLY JEWELL, in her official capacity as Secretary of the Department of
Interior,

            Defendants - Appellees
CENTER FOR BIOLOGICAL DIVERSITY; GULF RESTORATION
NETWORK,

            Intervenor Defendants - Appellees

                          _______________________

                Appeals from the United States District Court
                    for the Eastern District of Louisiana
                           _______________________

 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:
      On June 30, 2016, in a divided opinion, we affirmed the district court’s
grant of summary judgment to appellee United States Fish and Wildlife
Service in this lawsuit challenging the Service’s designation of land in St.
Tammany Parish as “critical habitat” for the dusky gopher frog under the
Endangered Species Act. Markle Interests, L.L.C. v. United States Fish &
Wildlife Serv., 827 F.3d 452 (5th Cir. 2016). The Supreme Court granted
certiorari and vacated our judgment on November 27, 2018. Weyerhaeuser Co.
v. U.S. Fish & Wildlife Serv., 139 S. Ct. 361 (2018). In light of the Supreme
Court’s order, we REMAND to the district court for further proceedings,
including any determination as to the appropriateness of a remand to Fish and
Wildlife Service.